729 N.W.2d 869 (2007)
Edna J. MEDLEY and Scott Medley, Plaintiffs-Appellees,
v.
Ben BERGMAN and Enterprise Leasing Company of Detroit, Inc., a/k/a Enterprise Rent a Car, Inc., Defendants-Appellants, and
Farmers Insurance Company, Crystal K. Fish, Ronald Eby, Jr., and Anthem Blue Cross & Blue Shield, Defendants.
Docket No. 132902. COA No. 261087.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the October 5, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.